         Case 20-20182 Document 564 Filed in TXSB on 06/05/20 Page 1 of 2




Lyndel Anne Vargas
State Bar No. 24058913
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Direct Dial: (214) 573-7344
Fax: (214) 573-7399
Email: LVargas@chfirm.com

Attorneys for Jennifer Hipskind, Kirk Waidelich and Angela Swanner

                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION
______________________________________
                                       )
 IN RE:                                )   Chapter 11
                                       )   Case No. 20-20182 (DRJ)
 J.C. PENNEY COMPANY, INC., et al.,    )
                                       )   (Jointly Administered)
             Debtors.                  )
                                           Ref. Docket No. 24
______________________________________ )

  RETIREE CLAIMANTS’ RESPONSE TO DEBTORS’ MOTION FOR ENTRY OF AN
  ORDER (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN REIMBURSABLE
                             EXPENSES,
           COMPENSATION, AWARDS, SEVERANCE, RETIREMENT,
      AND EMPLOYEE BENEFITS AND (II) GRANTING RELATED RELIEF

        COME NOW, Jennifer Hipskind, Kirk Waidelich and Angela Swanner, creditors and

retired employees of Debtor, J.C. Penney Corporation, Inc. and participants under severance,

retirement benefit plans , (hereinafter the “Retiree Claimants”), and file this, their Response To

Debtors’ Motion for entry of an order to (i) pay certain reimbursable expenses, compensation,

awards, severance, retirement, and employee benefits and (ii) granting related relief .[Doc. 24].

Retiree Claimants agreed to transition from active to retirement status in reliance on the income

and benefits offered by Debtors and rely on the same for their livelihoods. Retiree Claimants are

not employees or officers of the Debtors and should therefore be treated as “eligible non-Insider

Employees” and paid their ordinary course payments along with all other retirees. Although once

holding “VP” titles, they relinquished such roles at the request of the Debtors that they take early
        Case 20-20182 Document 564 Filed in TXSB on 06/05/20 Page 2 of 2




retirement. Is inequitable to treat them differently than any other retirees.

       The Debtors are not waiving any rights in their motion as to possible preference claims

arising from transfers when Retiree Claimants were still higher-level employees; however, Retiree

Claimants are now non-insiders and should receive their retirement benefits in the ordinary course.

Retiree Claimants each hold severance agreement rights and COBRA subsidy rights for which

there is not basis not to pay in the ordinary course along with all former employees, now retired,

entitled to severance benefits.


       Dated this 5th day of June, 2020.

                                                      Respectfully submitted,

                                                      By: /s/Lyndel Anne Vargas
                                                      Lyndel Anne Vargas
                                                      State Bar No. 24058913
                                                      CAVAZOS HENDRICKS POIROT, P.C.
                                                      Suite 570, Founders Square
                                                      900 Jackson Street
                                                      Dallas, TX 75202
                                                      Direct Dial: (214) 573-7344
                                                      Fax: (214) 573-7399
                                                      Email: LVargas@chfirm.com

                                                      Attorneys for Jennifer Hipskind, Kirk
                                                      Waidelich and Angela Swanner




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served this 5th day of June 2020 by electronic transmission through the Court’s automated
Case Management and Electronic Docketing System for the U. S. Bankruptcy Court for the
Southern District of New York on all parties-in-interest submitting to service of papers in this case
by said means:


                                                      /s/Lyndel Anne Vargas
                                                      Lyndel Anne Vargas
